Opinion of the Court

COX, Judge:
In keeping with his guilty pleas, appellant was convicted of one specification of unauthorized absence from February 3, 1986, to April 9,1987, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. The adjudged sentence extended to a bad-conduct discharge, forfeiture of $435.00 pay per month for 6 months, and reduction to pay grade E-l. The convening authority approved the sentence. On February 4, 1988, the Court of Military Review issued a per curiam opinion affirming “the findings of guilty and only so much of the sentence as provides for forfeiture of $435.00 per month for 6 months and reduction to pay grade E-l,” observing that “[t]he accused can be adequately punished without an unsuspended bad-conduct discharge.”
On February 24, 1988, government counsel filed a motion for reconsideration with the Court of Military Review, which was *211granted on March 4, 1988. On March 10, 1988, the court released an opinion-on-reconsideration, which “conclud[ed] that an unsuspended bad-conduct discharge” would have been “appropriate” after all. The court set aside its February 4 decision and affirmed the findings and sentence as approved below. We agreed to consider the following issue:
WHETHER THE NAVY-MARINE CORPS COURT OF MILITARY REVIEW SHOULD BE PROHIBITED ON A PETITION FOR RECONSIDERATION FROM FINDING A PUNITIVE DISCHARGE TO BE APPROPRIATE WHEN THE COURT ORIGINALLY FOUND IT TO BE INAPPROPRIATE AND WHEN DURING THAT PERIOD OF TIME NO NEW LAW WAS CREATED AND NO NEW FACTS WERE MADE KNOWN TO THE COURT WARRANTING A REINSTATEMENT OF THE PUNITIVE DISCHARGE.
When the Court of Military Review published the second opinion, appellant had not appealed to this Court; the Judge Advocate General had not certified this case for our review; and the time for filing a motion for reconsideration had not expired. Therefore, the intermediate appellate court had jurisdiction to consider the petition for reconsideration. United States v. Sparks, 5 USCMA 453, 18 CMR 77 (1955); and Rule 19, Rules of Practice and Procedure for Courts of Military Review, 22 MJ CXXXIV.
Appellant relies on the following argument to support his contention that, when reconsidering its decision to reduce a penalty, a Court of Military Review cannot reinstate all or part of an original sentence when it exceeds the announced judgment:
First, once “a sentence has been announced,” RCM 1009(b), Manual for Courts-Martial, United States, 1984, prohibits its being increased upon reconsideration by court-martial members or military judges, except in those instances where mandatory penalties are involved. Second, a convening authority cannot increase a sentence when he acts on a case. See RCM 1107(d)(1). Third, proceedings in revision or rehearings are limited in scope when it comes to increasing a previously adjudged sentence. Arts. 60(e)(2)(C) and 63, UCMJ, 10 USC §§ 860(e)(2)(C) and 863, respectively; RCM 810(d)(1).
These limitations, however, apply only to the actions of convening authorities, reconsiderations by courts-martial, and rehearings; they do not apply to Courts of Military Review, either specifically or by implication. Additionally, there is no constitutional impediment or limitation on reconsideration by appellate courts of previous decisions which result in more severe burdens on criminal defendants. Forman v. United States, 361 U.S. 416, 80 S.Ct. 481, 4 L.Ed. 2d 412 (1960); cf. United States v. DiFrancesco, 449 U.S. 117, 101 S.Ct. 426, 66 L.Ed.2d 328 (1980). Therefore, we hold that there is no constitutional impediment or restriction imposed by the Uniform Code or the Manual for Courts-Martial pertinent to the authority of a Court of Military Review to reconsider its decision in this or any other case.
The decision-on-reconsideration of the United States Navy-Marine Corps Court of Military Review is affirmed.
Judge SULLIVAN concurs.